1                                                                        JS-6
2
3                     UNITED STATES DISTRICT COURT
4                FOR THE CENTRAL DISTRICT OF CALIFORNIA

5
     UNITED STATES SECURITIES AND              Case No.: 8:19-mc-00020-JVS
6    EXCHANGE COMMISSION,
7                Plaintiff/Applicant,           FINAL JUDGMENT AS TO
                                                JEROME KAISER, CPA
8                   v.
9
     JEROME KAISER, CPA,
10
                 Defendant/Respondent,
11
12
           THIS MATTER comes before the Court on the Plaintiff/Petitioner’s
13
     Application for an order compelling Respondent Jerome Kaiser, CPA (“Kaiser”
14
15   or “Respondent”) to show cause why a judgment should not be entered against
16
     him pursuant to Section 21(e) of the Securities Exchange Act of 1934 (the
17
     “Exchange Act”), 15 U.S.C. § 78u(e)(1).
18
19         It is ORDERED, ADJUDGED AND DECREED that judgment is
20
     entered in favor of the United States Securities and Exchange Commission (the
21
22   “Commission”) against Defendant Kaiser for disgorgement in the amount of

23   $15,000, plus all accrued post-order interest through the entry of this Final
24
     Judgment.
25
26         It is further ORDERED, ADJUDGED AND DECREED that judgment

27   is entered in favor of the United States Securities and Exchange Commission
28
1    against Defendant Kaiser for a civil monetary penalty in the amount of $60,000,
2
     plus all accrued post-order interest through the entry of this Final Judgment.
3
4          It is further ORDERED, ADJUDGED AND DECREED that the amounts

5    awarded herein shall be subject to post-judgment interest, pursuant to § 28 U.S.C.
6
     1961, from the date of this Final Judgment until the date all amounts owed have
7
8    been paid.
9          It is further ORDERED, ADJUDGED AND DECREED that Defendant
10
     may transmit payment electronically to the Commission, which will provide
11
12   detailed ACH transfer/Fedwire instructions upon request.       Payment may also be
13   made directly from a bank account via Pay.gov through the SEC website at
14
     http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
15
16   check, bank cashier’s check, or United States postal money order payable to the
17   Securities and Exchange Commission, which shall be delivered or mailed to
18
                               Enterprise Services Center
19                             Accounts Receivable Branch
20                             6500 South MacArthur Boulevard
                               Oklahoma City, OK 73169
21
22   and shall be accompanied by a letter identifying the case title, civil action number,
23   and name of this Court; the name of the defendant in this action; and specifying
24
     that payment is made pursuant to this Final Judgment.
25
26         It is further ORDERED, ADJUDGED AND DECREED that Defendant
27
     shall simultaneously transmit photocopies of evidence of payment and case
28
1    identifying information to the Commission’s counsel in this action. By making
2
     this payment, Defendant relinquishes all legal and equitable right, title, and
3
4    interest in such funds and no part of the funds shall be returned to Defendant.

5          It is further ORDERED, ADJUDGED AND DECREED that the non-
6
     monetary terms of the Commission’s Administrative Order rendered against
7
8    Defendant on April 9, 2015 are fully incorporated herein and subject to

9    enforcement through this Final Judgment.         Accordingly, it is hereby further
10
     ORDERED that:
11
12         (a) Defendant shall cease and desist from committing or causing any
13   violations and any future violations of Section 17(a) of the Securities Act of 1933
14
     (the “Securities Act”) and Sections 10(b) of the Exchange Act and Rule 10b-5
15
16   thereunder;
17         (b) Pursuant to Section 8A(f) of the Securities Act and Section 21C(f) of the
18
     Exchange Act, Defendant is prohibited, for ten years following the date of entry of
19
20   the Commission’s Administrative Order (entered April 9, 2015), from acting as an
21   officer or director of any issuer that has a class of securities registered pursuant to
22
     Section 12 of the Exchange Act, or that is required to file reports pursuant to
23
24   Section 15(d) of the Exchange Act; and
25         (c) Defendant is denied the privilege of appearing or practicing before the
26
     Commission as an accountant.
27
28
1          (d) After ten years from the date of the Commission’s Administrative Order,
2
     Defendant may request that the Commission consider his reinstatement by
3
4    submitting an application (attention: Office of the Chief Accountant) to resume

5    appearing or practicing before the Commission as:
6
                 (1) a preparer or reviewer, or a person responsible for the preparation
7
8          or review, of any public company’s financial statements that are filed with

9          the Commission. Such an application must satisfy the Commission that
10
           Kaiser’s work in his practice before the Commission will be reviewed either
11
12         by the independent audit committee of the public company for which he
13         works or in some other acceptable manner, as long as he practices before the
14
           Commission in this capacity; and/or
15
16               (2) an independent accountant. Such an application must satisfy the
17         Commission that: (a) Kaiser, or the public accounting firm with which he is
18
           associated, is registered with the Public Company Accounting Oversight
19
20         Board (“Board”) in accordance with the Sarbanes-Oxley Act of 2002, and
21         such registration continues to be effective; (b) Kaiser, or the registered
22
           public accounting form with which he is associated, has been inspected by
23
24         the Board and that inspection did not identify any criticisms of or potential
25         defects in his or the firm’s quality control system that would indicate that he
26
           will not receive appropriate supervision; (c) Kaiser has resolved all
27
28
1          disciplinary issues with the Board, and has complied with all terms and
2
           conditions of any sanctions imposed by the Board (other than reinstatement
3
4          by the Commission); and (d) Kaiser acknowledges his responsibility, as long

5          as he appears or practices before the Commission as an independent
6
           accountant, to comply with all requirements of the Commission and the
7
8          Board, including, but not limited to, all requirements relating to registration,

9          inspections, concurring partner reviews and quality control standards.
10
           (e)    The Commission will consider an application by Kaiser to resume
11
12   appearing or practicing before the Commission provided that his state CPA license
13   is current and he has resolved all other disciplinary issues with the applicable state
14
     boards of accountancy. However, if state licensure is dependent on reinstatement
15
16   by the Commission, the Commission will consider an application on its other
17   merits. The Commission’s review may include consideration of, in addition to the
18
     matters referenced above, any other matters relating to Kaiser’s character, integrity,
19
20   professional conduct, or qualifications to appear or practice before the
21   Commission.
22
           It is further ORDERED, ADJUDGED AND DECREED that the Court
23
24   shall retain jurisdiction over this action for all purposes, including to implement
25
     and enforce the terms of this Final Judgment; and all other orders and decrees
26
27
28
1    which may have been or may be entered in this case, and to grant such relief as
2
     this Court may deem necessary and just.
3
4          It is further ORDERED, ADJUDGED, AND DECREED that, solely for

5    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy
6
     Code, 11 U.S.C. §523, the allegations in the application are true and admitted by
7
8    Defendant, and further, any debt for disgorgement, civil penalty or other amounts

9    due by Defendants under this Final Judgment or any other judgment, order,
10
     consent order, decree or settlement agreement entered in connection with this
11
12   proceeding, is a debt for the violation of the federal securities laws or any
13   regulation or order issued under such laws, as set forth in Section 523(a)(19) of the
14
     Bankruptcy Code, 11 U.S.C. §523(a)(19).
15
16
17   Dated this 25th day of October, 2019
18
19                                          ___________________________________
                                                 The Honorable James V. Selna
20                                               United States District Court Judge
21
22   Presented by:
23
     /s/ Shuman Sohrn
24   Shuman Sohrn (admitted pro hac vice)
25   Attorney for U.S. Securities and
     Exchange Commission
26
27
28
